Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-18, line 1: “The aircraft of claim 1” has been changed to --The aircraft of claim 10—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to render obvious a landing gear comprising a shock strut, wheel, and a shrink mechanism, wherein the shrink mechanism includes a pivot arm pivotally coupled to the shock strut assembly, a drive member coupling the pivot arm to a landing gear retract mechanism, a driven member coupled to the pivot arm, a first shrink link member coupled to the pivot arm by the driven member, and a second shrink link member coupled to the first shrink link member and to the shock strut assembly, so that rotation of the pivot arm by the drive member, effects a folding movement between the first shrink link member and the second shrink link member, and where the folding movement effects at least a retraction of the wheel relative to the outer cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642